Response to Amendment
This action is responsive to applicant’s amendment and remarks received on 08/29/2022.  Claims 16-35 have been presented for examination.  Claims 16-17 and 28-29 have been amended.  Claims 16-35 have been examined.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16-17 and 28-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification does not provide support for the claim amendments of “one or more technical specification values indicative of one or more modifiable settings of the RFID transponder wherein the one or more technical specification values is specific to a predefined country or geographical region.” The original submitted specification discloses the reader may provided technical specification about the reader, but does not disclose the amended claim subject matter (see page 9, lines 1-11).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-35 are rejected under 35 U.S.C. 103 as being unpatentable over Herrala (Pub. No.: 2012/0161963 A1) in view of Park (Pub. No.: 2009/0146787 A1). 
1) In regard to claim 16, Herrala discloses the claimed radio frequency identification, RFID, transponder (fig. 6: 102), comprising: 
a receiver (fig. 6: 56) configured to receive a command from an external RFID device (¶0020), 
wherein the command is a first command transmitted by the RFID reader during a communication session (¶0020) and 
wherein said command comprises at least one parameter indicative of one or more modifiable settings of the RFID transponder (¶0020); and 
a controller (fig. 6: 55) configured to modify the settings of the RFID transponder in accordance with a value of said parameter (¶0020).
Herrala does not explicitly disclose the reader transmits the command and the command comprises one or more technical specification values. 
However, Park discloses its known to transmit a command to adjust an RFID device and the command comprises one or more technical specification values (¶0030).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was filed to allow Herrala transponder to communicate with a RFID reader one or more technical specification values, as taught by Park. 
One skilled in the art would be motivated to modify Herrala as described above in order to use a known device which communicates in an RFID system. 
 
2) In regard to claim 17 (dependent on claim 16), Herrala and Park further disclose the RFID transponder of claim 16, wherein the one or more specification vlaues is specific to a predefined country or geographical region (Park ¶0034).

3) In regard to claim 18 (dependent on claim 16), Herrala and Park further disclose the RFID transponder of claim 16.
Herrala and Park do not explicitly disclose the command is a broadcast command.
However, the examiner takes official notice is taken that both the concept and advantage is known for an RFID system to broadcast a command.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was filed to allow the command of Herrala to be a broadcast command.
One skilled in the art would be motivated to modify Herrala as described above in order to use a known technique in an RFID system. 

4) In regard to claim 19 (dependent on claim 16), Herrala and Park further disclose the RFID transponder of claim 16, wherein the modifiable settings include hardware settings of the RFID transponder (Park ¶0030).

5) In regard to claim 20 (dependent on claim 19), Herrala and Park further disclose the RFID transponder of claim 19, wherein the hardware settings include transmitter settings and/or receiver settings (Park ¶0030).

6) In regard to claim 21 (dependent on claim 19), Herrala and Park further disclose the RFID transponder of claim 19, wherein the hardware settings include modulator settings (Park ¶0030).

7) In regard to claim 22 (dependent on claim 19), Herrala and Park further disclose the RFID transponder of claim 19, wherein the hardware settings include voltage limiter settings (Park ¶0030).

8) In regard to claim 23 (dependent on claim 19), Herrala and Park further disclose the RFID transponder of claim 19, wherein the hardware settings include charge pump settings (Park ¶0030).

9) In regard to claim 24 (dependent on claim 16), Herrala and Park further disclose the RFID transponder of claim 16, wherein the modifiable settings include settings indicative of an internal state of the RFID transponder (Park ¶0030).

10) In regard to claim 25 (dependent on claim 16), Herrala and Park further disclose the RFID transponder of claim 16, wherein the modifiable settings include a frequency bandwidth in which the RFID transponder operates (Park ¶0030).

11) In regard to claim 26 (dependent on claim 16), Herrala and Park further disclose the RFID transponder of claim 16, being an RFID tag or an RFID card (Herrala ¶0020).

12) In regard to claim 27 (dependent on claim 16), Herrala and Park further disclose the RFID transponder of claim 16, wherein said external RFID reader is configured to transmit the command to the RFID transponder (Herrala ¶0020).

13) In regard to claim 28, claim 28 is rejected and analyzed with respect to claim 16 and the references applied.  
14) In regard to claim 29 (dependent on claim 28), claim 29 is rejected and analyzed with respect to claim 17 and the references applied.  

15) In regard to claim 30 (dependent on claim 28), claim 30 is rejected and analyzed with respect to claim 18 and the references applied.  

16) In regard to claim 31 (dependent on claim 28), claim 31 is rejected and analyzed with respect to claim 19 and the references applied.  

17) In regard to claim 32 (dependent on claim 31), claim 32 is rejected and analyzed with respect to claim 20 and the references applied.  

18) In regard to claim 33 (dependent on claim 31), claim 33 is rejected and analyzed with respect to claim 21 and the references applied.  

19) In regard to claim 34 (dependent on claim 31), claim 34 is rejected and analyzed with respect to claim 22 and the references applied.

20) In regard to claim 35 (dependent on claim 31), claim 35 is rejected and analyzed with respect to claim 23 and the references applied.  

Response to Arguments
Applicant's arguments filed on 08/29/2022 have been fully considered but they are not persuasive. 
As to claims 16 and 28, on page 6 of applicant’s response, applicant argues:
	
“As can be seen, Park et al. describes a control signal internal to the RFID reader for changing the RFID parameter setting of the RFID reader. The control signal is not a command sent to a RFID transponder as claimed in claim 16.”

The examiner respectfully disagrees with applicant’s argument, because applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Herrala, the primary reference, already discloses it is known in an RFID system for a transponder to receive a command to change its settings by another tag. Park discloses it is known for a base station to transmit a command to an RFID parameter setting device to change its settings. Thus, from the combination it would be obvious to one of ordinary skill in the art a base station may transmit a command change signal to a RFID transponder. Thus, applicants arguments are not persuasive and the rejection is maintained. 

As to claims 16 and 28, on page 6 of applicant’s response, applicant argues:
	
“Also, Park et al. does not disclose that the control signal “comprises one or more technical specification values indicative of one or more modifiable settings of the RFID transponder” as claimed in amended claims 16 and 28. In FIG. 1 of Park et al., the MCC RFID standard storage unit 201 receives the control signal, maintains the RFID parameters, and applies them based on the control signal (see paragraph 0028 and 0030 of Park et al.).”

The examiner respectfully disagrees with applicant’s argument, because reception of an MCC that is not compatible with the current region specification is a command for the RFID reader to adjust its settings to the region specification in order to communicate properly. In addition, the MCC provides the country information which indicates the settings that are compatible with the RFID device, so the RFID device may communicate with the proper specification (see ¶0034-¶0036). Thus, applicant arguments are not persuasive and the rejection is maintained. 

As to claims 16 and 28, on page 6 of Applicant’s Response, Applicant argues:
	
“Also, paragraph 0030 does not mention a RFID reader transmitting a
command for this purpose. Paragraph 0003 of Park et al. says that “The present invention relates to a radio frequency identification (RFID) parameter setting method and device in an RFID system, and more particularly, relates to a method and device for automatically setting an RFID parameter by using a mobile country code (MCC) included in a downlink signal of a mobile communication network.” Therefore, the RFID reader of Park et al. receives a downlink signal with a country code and Park et al. does not say that a command is sent by the RFID reader for this purpose.”

The Examiner respectfully disagrees with Applicant’s argument, because applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Herrala, the primary reference, already discloses it is known in an RFID system for a transponder to receive a command to change its settings by another tag. Park discloses it is known for a base station to transmit a command to an RFID parameter setting device to change its settings. Thus, from the combination it would be obvious to one of ordinary skill in the art a base station may transmit a command change signal to a RFID transponder. In addition, the MCC provides the country information which indicates the settings that are compatible with the RFID device, so the RFID device may communicate with the proper specification (see ¶0034-¶0036). Thus, applicant arguments are not persuasive and the rejection is maintained. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CURTIS J KING whose telephone number is (571)270-5160. The examiner can normally be reached Mon-Fri 6:00 - 2:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on (571) 272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CURTIS J KING/Primary Examiner, Art Unit 2684